Case 1:17-cr-00101-LEK Document 960 Filed 03/30/20 Page 1 of 2    PageID #: 8239




   LARS ROBERT ISAACSON
   Hawaii Bar #5314
   1100 Alakea Street, 20th Floor
   Honolulu, Hawai’i 96813
   Phone: 808-497-3811
   Fax: 866-616-2132
   Standby Attorney for Defendant ANTHONY T. WILLIAMS

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAI’I


   UNITED STATES OF                    CR. NO. 17-00101-LEK (01)
   AMERICA,
                                       SUPPLEMENT TO
          Plaintiff,                   DEFENDANT’S “PRIVATE
                                       ATTORNEY GENERAL
         v.                            Anthony Williams MOTION
                                       FOR JUDGMENT OF
                                       ACQUITTAL;” DECLARATION
   ANTHONY T. WILLIAMS,                OF COUNSEL; EXHIBIT “A;”
                                       CERTIFICATE OF SERVICE
          Defendant.


       SUPPLEMENT TO DEFENDANT’S “PRIVATE ATTORNEY
      GENERAL Anthony Williams MOTION FOR JUDGMENT OF
                         ACQUITTAL”

   Comes now, the Defendant Anthony T. Williams, by and through

   his standby counsel, Lars Robert Isaacson, Esq., and hereby

   provides     SUPPLEMENT           TO     DEFENDANT            “PRIVATE

   ATTORNEY        GENERAL       Anthony     Williams    MOTION        FOR
Case 1:17-cr-00101-LEK Document 960 Filed 03/30/20 Page 2 of 2   PageID #: 8240




   JUDGMENT OF ACQUITTAL;” Declaration of Counsel, Exhibit

   “A” and Certificate of Service.



      Dated: March 30, 2020




                                      /s/ Lars Isaacson
                                 LARS ROBERT ISAACSON
                                 Standby Attorney for
                                 Defendant Anthony T. Williams
